DECISION
The application of the above-named defendant for a review of the sentence of 5 years each count consecutively for 2 counts Theft imposed on May 14th, 1976, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentences be and remain as originally imposed.
We wish to thank Gilbert U. Burdett, Montana Defender Project, for his assistance to the defendant and to this court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert J. Boyd.